In re Miles, Edna C. et al.; Miles, Johnny; — Plaintiffs; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, No. 438,453; to the Court of Appeal, First Circuit, No. 2000 CW 2099.
Not considered; not timely filed. Because relators did not file a timely application for rehearing in the court of appeal and did not file their application for writs in this court within thirty days of the initial judgment of the court of appeal ruling, that judgment is now final and definitive. La.Code Civ.P. art. 2166(A).